REASONS FOR ALLOWANCE
1.	The following is an examiner’s statement of reasons for allowance: the closest prior art made of record: Dai et al. (US 2011/0255492 A1) discloses a method of transmitting a buffer status report, the method being applicable to a user device, the method comprising: receiving a configuration message sent by a base station (“uplink resource is allocated to user equipment (UE) by a base station.”);
	determining uplink resource allocation indication information sent by the base station and an uplink transmission time interval corresponding to the uplink resource allocation indication information based on the configuration message (“Determining Whether the UE has available allocated UL-SCH resource in the current TTI” step 102 in figure 1); sending a buffer status report to the base station when there is an uplink shared channel resource available in the uplink transmission opportunity (Sending the BSR in the allocated UL-SCH resource” Step 103).

    PNG
    media_image1.png
    549
    713
    media_image1.png
    Greyscale


	determining a buffer status report trigger time, and a time of a physical downlink control channel that precedes the buffer status report trigger time;
	determining whether where is an uplink shared channel resource available in an uplink transmission opportunity, the uplink transmission opportunity being within a time range of the estimated duration from the buffer status report trigger time or from the time of the physical downlink control channel.
	LIN (US 2017/0127433 A1) discloses a method of transmitting a buffer status report, the method being applicable to a user device, the method comprising: receiving a configuration message sent by a base station (“determining, by the UE, whether to transmit a scheduling request (SR) to a base station at current TTI”, Step 504);
	determining uplink resource allocation indication information sent by the base station and an uplink transmission time interval corresponding to the uplink resource allocation indication information based on the configuration message; sending a buffer status report to the base station when there is an uplink shared channel resource available in the uplink transmission opportunity (“transmitting, by the UE, the BSR, using the dedicated UL resource or the next available pre-scheduling UL rsource based on a determination of the step 504”).

    PNG
    media_image2.png
    476
    652
    media_image2.png
    Greyscale

	LIN fails to disclose in combination determining an estimated duration based on the time interval;
	determining a buffer status report trigger time, and a time of a physical downlink control channel that precedes the buffer status report trigger time;
	determining whether where is an uplink shared channel resource available in an uplink transmission opportunity, the uplink transmission opportunity being within a time range of the estimated duration from the buffer status report trigger time or from the time of the physical downlink control channel.
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135.  The examiner can normally be reached on 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRENDA H. PHAM
Primary Examiner
Art Unit 2412


/BRENDA H PHAM/Primary Examiner, Art Unit 2412